—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered July 15, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record establishes that he did not invoke his right to counsel when he was given his first set of Miranda warnings (see, People v Cyrus, 170 AD2d 526; People v Moore, 168 AD2d 463). Accordingly, it was not improper for the police, four hours later, to obtain a statement from the defendant when he waived his right to remain silent after receiving a new set of Miranda warnings (see, Michigan v Mosley, 423 US 96; People v Ates, 157 AD2d 786; People v Gary, 31 NY2d 68). Therefore, the court properly denied the defendant’s motion to suppress the statement.
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.